Evans, J.
1. In the charge to the jury the presiding judge is not bound to, notice a theory of defense not raised by the evidence, and presented solely by the statement of the accused, unless an appropriately worded request in writing so to charge is submitted to the judge. Carroll v. State, 99 Ga. 36.
2. The evidence amply supported the verdict; the trial judge approved it and as no error of law was committed, the judgment of the court denying; the defendant a new trial will not be disturbed.

Judgment affirmed.


All the Justices concur.